Citation Nr: 1531662	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than December 6, 2012, for grant of service connection for peripheral vascular disease (PVD) of the right lower extremity (RLE).

2.  Entitlement to an initial rating higher than 40 percent for the service-connected PVD of the RLE.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that in relevant part granted service connection for PVD of the RLE and assigned an initial rating of 40 percent disabling effective from December 6, 2012.  The Veteran has appealed both the initial rating and the effective date assigned.

During the course of the appeal VA's Agency of Original Jurisdiction (AOJ) has been the VA RO in Reno, Nevada.

In his Substantive Appeal and in subsequent correspondence to VA the Veteran has asserted that he should have been granted service connection for PVD effective from 1969 had it not been for clear and unmistakable error (CUE) on the part of VA.  On careful reading of the Veteran's argument, he appears to be asserting that a VA rating decision in April 1971, which granted service connection for residuals of a gunshot wound in the right leg effective from September 22, 1970 (the day after the Veteran's discharge from service), was erroneous in not incorporating PVD into the rating and in not granting such rating earlier than September 22, 1970.  The RO has not considered this CUE claim by the Veteran, and the Board accordingly does not have jurisdiction over it.  The Veteran's CUE claim is therefore referred to the AOJ for appropriate action.
   

FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PVD was received on December 6, 2012.

2.  From December 6, 2012, the Veteran's PVD of the RLE has been manifested by normal ankle/brachial index, claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, trophic changes and persistent coldness in the extremity.


CONCLUSIONS OF LAW

1.  The requirements for assignment of an effective date earlier than December 6, 2012, for grant of service connection for PVD of the RLE have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R.   § 3.400 (2014). 

2.  The requirements for an initial rating greater than 40 percent for PVD of the RLE have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7114 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The issues adjudicated in this decision arise from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's    duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  The file contains treatment records relating to the severity of the Veteran's PVD during the period under appellate review; the Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran was provided a VA medical examination for PVD in November 2013; he has not asserted that his disability has increased in severity since that examination.  The Veteran has been notified of his entitlement to a hearing before the Board in support of his appeal but he has declined such a hearing.   

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Effective Date for Service Connection

The effective date for an award of service connection for claims received within   one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r). 

In order for benefits to be paid to any individual under the laws administered         by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically   on what evidence is needed to substantiate the claims and what the evidence in     the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts on appeal that he should be service-connected for PVD from the date of his first claim for service connection.  The Veteran's original claim, received in June 1970, requested service connection for the following disabilities: acute osteomyelitis; ankylosis; neuropathy; severance poster tibial nerve; 1-inch shortening of the right leg; moderate muscle loss; and, "any other service-connected disabilities I  may have."    

Service treatment records (STRs) show the Veteran was discharged from service with the following disabilities, per a Medical Board report: osteomyelitis of the right tibia secondary to gunshot wound; ankylosis of the right ankle and subtalar joints secondary to trauma (fractured tibia); neuropathy of the posterior tibial nerve, right foot, secondary to gunshot wound; anesthesia of the plantar aspect, right foot, secondary to neuropathy of the posterior tibial nerve; leg-length discrepancy, right, 1-inch, secondary to fractured right tibia; absence of muscle, right calf, secondary to gunshot wound; and, non-union of the right tibia with synostosis tibia-fibular bridging defect.  No vascular disorder is cited in these diagnoses and no vascular disorder was otherwise shown in STRs. 

The original VA rating decision, issued in April 1971, granted service connection for residuals of gunshot wound to the right leg and characterized the disability as follows: "osteomyelitis, chronic, right tibia and ankylosis, right ankle and subtalar joints secondary to trauma, neuropathy, tibial nerve, right foot and, leg length discrepancy, right by one inch and absence of muscle, right calf and non-union right tibia with synostosis, tibia and fibula."  Since April 1971 the residuals of the gunshot wound injury have been expanded to include peripheral neuropathy of the RLE due to the gunshot wound; scarring on the right thigh; degenerative disc disease (DDD) of the thoracolumbar spine as secondary to the fractured leg; and, DDD of the cervical spine and sciatica of the left lower extremity, both as secondary to the thoracolumbar spine disability.  

In support of the rating actions above the RO considered VA medical examinations that were performed in September 1971, August 1980, February 1993, December 2003, October 2004, November 2004 and July 2005.  None of these examinations show any indication of a chronic vascular disorder or acute vascular problems as a residual of the service-connected gunshot wound.  Further, review of the Veteran's correspondence to VA prior to December 2012 does not show any communication that can be interpreted as a claim seeking service connection for PVD.  

VA outpatient treatment records are silent in regard to any vascular disorder until the Veteran presented to the VA podiatry clinic in January 2009 complaining of pain in his calves while walking, which he attributed to nerve damage associated with the gunshot wound.  The podiatrist ordered vascular testing, and Doppler study was performed in February 2009; the study showed right ankle/brachial index (ABI) of 1.18 and right tibial/brachial index (TBI) of 1.21, both of which were characterized as "normal."  Further, the ABI and TBI for the RLE were grossly consistent with corresponding findings for the left lower extremity.  The only abnormality noted was the absence of a right dorsalis pedis (DP) pulse.  No vascular diagnosis was recorded at the time, and the Veteran's VA active problems list as late as November 2010 did not include PVD or other vascular disorder as a current active medical problem.   

The Board finds at this point that the February 2009 VA treatment note cited above does not serve as an informal claim under the provisions of 38 C.F.R. § 3.157(1), because the Veteran did not submit a claim specifying the benefit sought within one year of such treatment.  

The file contains a Statement in Support of Claim dated October 15, 2012, in which the Veteran specifically requested service connection for PVD.  However, the Veteran apparently submitted this document though his service representative, and the document (with cover letter from the service representative and supporting medical records) was not submitted to or received by the RO until December 6, 2012, as demonstrated by the date on the service representative's cover letter and the date-stamp affixed as received by the RO.  As noted above, 38 C.F.R. § 3.400 stipulates that the effective date of an evaluation and an award for compensation based on an original claim "will be the date of receipt of the original claim or the date the entitlement arose, whichever is later."  Because the Veteran's original claim was not received by the RO until December 6, 2012, service connection cannot in any case be earlier than that date.  
 
The Veteran argues on appeal that the RO should have granted service connection at the time of his separation from service because the RO should have known that his gunshot wound would necessarily include vascular damage.  The Board disagrees.  First, as noted above, there was no medical evidence of PVD or other vascular disorder prior to the Veteran's present claim; in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Second, even if the entitlement had arguably arisen prior to December 2012, service connection could in any case not be granted until a claim had been received by VA, per the plain meaning of 38 C.F.R. § 3.400(b)(2). 

Based on the evidence of record and analysis above the Board concludes the requirements to establish entitlement to earlier effective dates for service connection for PVD or the RLE have not been met.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Evaluation of Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PVD is rated under the criteria of 38 C.F.R. § 4.104 (schedule of ratings - diseases of the heart), Diagnostic Code (DC) 7114 (arteriosclerosis obliterans).  The rating criteria in relevant part are as follows.  A rating of 40 percent is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index (ABI) of 0.7 or less.  A rating of 60 percent is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour and either persistent coldness of the extremity or ABI of 0.5 or less.  A rating of 100 percent is assigned for ischemic limb pain at rest and either deep ischemic ulcers or ABI of 0.4 or less.

Loss of use of a foot is compensable at 40 percent, and may warrant special monthly compensation.  38 C.F.R. § 4.71a, DC 5167.  

The period under review begins December 6, 2012, the date service connection became effective.

The Veteran had a VA medical examination in November 2013, performed by an examiner who reviewed the claims file.  The Veteran complained of increased pain in the right lower leg and increased numbness in the right foot, and reported that his right heel is a darker color than the left and that the right foot feels colder.  The Veteran denied vascular surgery or other treatment.  

The examiner stated the Veteran's PVD was manifested by claudication on walking between 25-100 yards on a level grade at 2 miles per hour, persistent coldness of the extremity, diminished pulses and trophic changes.  The Veteran was noted to occasionally use a cane or walker due to his PVD.  The examiner stated that the functional impairment of the Veteran's PVD did not approximate amputation with prosthesis.  The examiner noted the Veteran had a recent bilateral lower extremity arterial physiologic study in June 2013 in which the right and left ABI were shown to be normal. 

Of note, the Veteran had a concurrent VA neurological examination in November 2013 for the purpose of evaluating the severity of his service-connected peripheral neuropathy of the RLE.  During this neurological examination the Veteran complained of moderate constant pain and intermittent severe paresthesias and numbness in the RLE.  On examination the Veteran was noted to have normal gait.  Muscle strength in the RLE was 4/5 without evidence of atrophy.  Sensory examination of the RLE was normal for the thigh and ankle but diminished for the toes.  The examiner diagnosed moderately severe incomplete paralysis of the sciatic nerve.  These neurological symptoms, which overlap the symptoms of PVD to some degree, are compensated under DC 5167.           

Review of the evidence above shows the Veteran's PVD to be within the criteria for the currently-assigned 40 percent rating (claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and trophic changes).  He meets one of the criteria for a higher 60 percent rating (persistent coldness in the extremity) but he does not meet the threshold requirement of claudication on walking less than 25 yards on a level grade at 2 miles per hour.

In his Substantive Appeal the Veteran asserted that there is claudication on walking less than 25 yards on a level grade at 2 miles an hour using a cane, but this is contradicted by the findings of the VA examiner in November 2013.  The Veteran also asserted in his Substantive Appeal that his first VA ankle/brachial test in 2011 [sic] had shown zero ABI, but this assertion is based on a misreading of the actual chart (actually from 2009) that clearly shows the right ABI to have been 1.18 (the zero reading referred to the right DP, not the right ABI); this is consistent with the September 2013 VA diagnostic in which the right ABI was again characterized as normal.  Further, the diagnostic cited by the Veteran is not within the period under appellate review.    

As noted above, symptoms such as pain, paresthesias and impairment of gait of the RLE are contemplated by the rating criteria for peripheral  neuropathy; the Veteran also receives special monthly compensation (SMC) based on loss of use of a foot due to peripheral neuropathy.  The evaluation of the same manifestations under the criteria for PVD would represent "pyramiding" and is to be avoided; see 38 C.F.R. § 4.14 (2014).  Also, the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).

The Board has considered whether referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as reflected by the competent evidence, and provide higher rating for disability level more severe than that shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and ratings under that schedule are therefore adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has jurisdiction over claims for total disability rating based on individual unemployability (TDIU) and SMC that are raised by the record or by the Veteran specifically, even if not previously considered by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran in this case has had a 100 percent combined evaluation for service-connected disabilities since December 2002, so a claim for TDIU is not raised by the rating issue herein decided.

The Board has also considered whether the Veteran may be entitled to SMC at the housebound rate, which requires one service-connected disability rated at 100 percent plus additional service-connected disabilities combined to at least 60 percent.  However, the Veteran does not meet the threshold requirement of having a single disability rated at 100 percent.  In that regard, the regulations pertinent to TDIU allow VA to construe a "single service-connected disability" to include disabilities of one or both lower extremities or one or both lower extremities; disabilities resulting from a common etiology or single accident; disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric); multiple injuries incurred in action; or, multiple disabilities incurred as a prisoner of war in computing whether a veteran meets the threshold 60-percent and 40-percent thresholds for TDIU.  38 C.F.R. § 4.16(a).  However, the United States Court of Appeals for the Federal Circuit has held that the criteria relating to TDIU are not applicable to a claim for SMC, and that a Veteran must literally have at least one service-connected disability rated at 100 percent in order to qualify for SMC.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  Further, the Veteran has not asserted, and the evidence of record does not suggest, that he is actually housebound.  Accordingly, a claim for SMC at the housebound rate is not raised by the issue on appeal.     

In sum, based on the evidence and analysis above the Board finds the Veteran's PVD of the RLE does not approximate the criteria for an initial rating higher than 40 percent; accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.
 






ORDER

An effective date earlier than December 6, 2012, for grant of service connection for peripheral vascular disease of the right lower extremity is denied.

An initial rating higher than 40 percent for peripheral vascular disease of the right lower extremity is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


